

116 HR 2447 IH: Jobs and Premium Protection Act
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2447IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Brindisi (for himself and Mr. Marchant) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the annual fee on health insurance providers enacted by the Patient Protection and
			 Affordable Care Act.
	
 1.Short titleThis Act may be cited as the Jobs and Premium Protection Act. 2.Protecting patients from higher premiumsSection 9010 of the Patient Protection and Affordable Care Act (26 U.S.C. 4001 note prec.) is repealed.
		